UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 12, 2014 DARA BioSciences, Inc. (Exact name of registrant as specified in charter) Delaware 0-19410 04-3216862 (State or other jurisdiction of incorporation) (Commission file number) (IRS Employer Identification Number) 8601 Six Forks Road, Suite 160, Raleigh, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 919-872-5578 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On June16, 2014, DARA BioSciences, Inc, (the “Company”) reported that on June 12, 2014, the U.S. Food and Drug Administration granted Orphan Drug Designation to KRN5500 for treatment of multiple myeloma. KRN5500 is a novel, non-opioid, non-narcotic intravenous product currently in Phase 2 clinical development which also received Orphan Drug Designation in February 2014 for the parenteral treatment of painful, chronic, chemotherapy-induced peripheral neuropathy that is refractory to conventional analgesics. On June 16, 2014, the Company issued a press release, a copy of which is being furnished as Exhibit 99.1 to this Report on Form 8-K. . Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release issued by DARA BioSciences, Inc. on June 16, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DARA BioSciences, Inc. Dated: June 16, 2014 By: /s/ David J. Drutz Name: David J. Drutz Title: Chief Executive Officer
